Title: To George Washington from Benjamin Lane, 17 March 1795
From: Lane, Benjamin
To: Washington, George


        
          Sir,
          Hudson [N.Y.] March 17th 1795
        
        Permit me to apologize for my plain mode of soliciting the appointment of Naval Officer for the District of Hudson. well worded Petitions, with a great number of Signers; generally approach your Excellency on Such Occasions—If I am guilty of an error in omitting one at this moment I most humbly ask your forgiveness.
        To substantiate my pretentions, it will no doubt be highly proper, & necessary, for me to make mention of my present Vocations. for a Confirmation of which—permit me if you please—to refer you to the present Secretary at War—with whom I had the pleasure of having an interview in this place—when on his return from his Western Embassy.
        This Town Supports a Small Bank in which I have the appointment of first clerk or Accomptant; in which Capacity, I have been since its first establishment—the business being very inconsiderable, my sallery of Consequence is very Small—I have also the appointment of public notary; from the Governor & Council of the State—in which Office; from the remote Situation of this place—I seldom have any business to transact—now Sir—as the Sallery arising from the appointment which I now Solicit: added to those, which I have before mentioned; will give me a Comfortable existance, and, as I can with great ease discharge the business of the several Offices—I sincerely wish that you may consider me as worthy your attention on the present Occasion.
        
        Excuse me Sir—for taking this untimely moment to assure you; that, language—cannot express the emotions of my Soul when I reflect, on the Sacred Debt of Gratitude! which is due you; from the unshackled Sons of America! to discharge which—I hope will be their greatest wish; until the arrival of that awful! heart rending Moment! in which it shall please Heaven! to Snatch you from us. I am With due respect—your Excellencie’s Most Obedient & Very Hble Servant
        
          Benjn Lane
        
      